Citation Nr: 1714782	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  12-27 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to October 1964, with subsequent service in the National Guard from 1986 to 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2015, the Veteran testified at a hearing before the undersigned.  A copy of the transcript has been associated with the claims file.

In September 2015, the Board remanded this matter for additional development.  The claim has since been returned to the Board for further appellate consideration.


FINDING OF FACT

A right knee disability was not shown to have its onset during nor was it aggravated by service; and is not shown to be related to his active service from January 1962 to October 1964, injury or disease during ACDUTRA, or an injury during INACDUTRA.


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by any period of active service.  38 U.S.C.A. §§ 101 (21), 101(22), 101(24)(b), 101(24)(c), 1101, 1110, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veteran's Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.326 (2016).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Here, the Veteran was sent a VCAA notice in December 2009 stating what evidence was required to substantiate his claim for service connection, and the responsibilities of both VA and the Veteran needed to develop his claim.  The letter fully addressed all notice requirement elements set by 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran has not identified any records that remain outstanding.  The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records (STRs), VA and private treatment records, reports of VA examinations, and statements from the Veteran.

The evidence of the Board finds that VA complied with the duty to assist as VA aided the Veteran in obtaining VA examinations in April 2010 (with a July 2010 addendum), September 2014, and October 2015.  The examiners reviewed the claims file and past medical history and made diagnoses and opinions consistent with the remainder of the evidence of record.  The Board concludes that the October 2015 examination report contained the necessary findings and was adequate for the Board to make a fully informed determination.  38 C.F.R. § 4.2 (2016); Barr 
v. Nicholson, 21 Vet. App. 303 (2007).

Here, as stated in the Introduction, the claim was remanded in September 2015.  The Board remanded this matter in part because April 2010 and September 2014 VA examiners did not consider the Veteran's participation in Airborne School and receipt of a Parachutist Badge during his period of active duty.  This information was found in the Veteran's submission of a DD 214 form.  The Board accepted this as a tacit assertion that a current right knee disability was due to the rigors of parachuting.  Given that neither of the VA examiners addressed this assertion, the Board found that both examinations were inadequate for purposes of adjudicating the Veteran's claim.  See Reonal v. Brown, 5 Vet. App. 458, 460-461 (1993) (holding that medical opinions based on incomplete or inaccurate factual premise are not probative).  The October 2015 VA examiner directly acknowledged the Veteran's service as a parachutist when forming his opinion.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

For these reasons, the Board finds that VA's duties to notify and assist the Veteran according to VCAA's notification and assistance requirements have been satisfied.  



II.  Service Connection

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-1381 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  
38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2016). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for any disease diagnosed after discharge when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Active military, naval, or air service includes any period of active duty or ACDUTRA during which the individual concerned was disabled from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101 (21), (22), (23), (24), 106 (West 2014); 38 C.F.R. § 3.6 (a), (c), (d) (2016).  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or for injury incurred in or aggravated while performing inactive duty for training (INACDUTRA).  38 U.S.C.A. §§ 101 (24), 106, 1110, 1131.

When considering evidence supporting a service connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).  Mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

Factual Background

The Veteran seeks entitlement to service connection for a right knee disability.

A review of the service treatment records from the Veteran's active duty from January 1962 to October 1964 reveals no complaints of or treatment for any right knee disorder.  The examinations conducted in service all indicated that his lower extremities were normal.  See the January 1962 enlistment examination, the June 1962 Airborne examination, and the September 1964 separation examination.

An overview of the case shows a DA Form 2173, "Statement of Medical Examination and Duty Status" was filed because of the Veteran's right knee injury on October 4, 1986.  DA Form 2173 established that the Veteran was riding in the rear compartment of a cargo truck, and while crossing an area of rough terrain, a wire reeling machine slid and hit the Veteran on the right knee.  The Veteran suffered swelling and internal bleeding on his right knee, leaving a large bruised area.  STRs show the Veteran was treated at USAF Regional Hospital, MacDill AFB in November 1986, and although the Veteran was diagnosed with a knee contusion, his x-rays were normal.  No swelling of the right knee and full range of motion was found.  The injury was deemed resolved.

The Veteran was provided a VA examination in April 2010, with a July 2010 addendum attached.  The examiner did not provide an in-person examination, but provided a medical opinion based on the Veteran's STRs and private physician records.  The examiner opined that the Veteran's right knee strain was less likely as not due to the October 1986 injury.  The examiner addressed the Veteran's affirmative denial of having a trick or locked knee in April 1986.  He also addressed the Veteran's November 1986 visits.  During the first November 1986 visit, the Veteran was diagnosed with contusion, and the examination was normal except for tenderness.  In the second November 1986 visit, the Veteran received an x-ray to evaluate for a chipped bone and the Veteran complained of an occasional ache after prolonged walking.  The x-ray found no significant abnormality and the diagnosis was a resolving contusion.  The examiner addressed November 2009 private physician records from Dr. P.R. where the Veteran was reported to have surgery.  He also noted that a surgery date was not reported and the Veteran's files are otherwise silent on surgery.  Dr. P.R. diagnosed the Veteran with a medial meniscus tear and chondromalacia based on a MRI.  The examiner addressed VA record notes where the Veteran's complaints of right knee pain were recorded but a previous right knee surgery was not.  The examiner then concluded that there are records of a knee surgery in 2000, and a diagnosis of right knee strain was made.

In May 2011, the Veteran filed a Notice of Disagreement (NOD) because he continued to suffer from a shorter range of motion and constant aching in his right knee.  He wrote that had MacDill AFB performed a MRI and not an x-ray in November 1986, it would have revealed a torn meniscus.

In a September 2012 substantive appeal, the Veteran requested that he be scheduled for a videoconference hearing with the Board; and that VA decided his case incorrectly because VA was missing files from Dr. R.B., his primary physician.  He stated that he has had issues with his right knee since the October 1986 incident, and that was the only time he had ever injured his right knee.  

The Veteran was provided a VA examination in September 2014.  The examiner provided an in-person examination, and reviewed the Veteran's VA claims file.  The examiner noted the Veteran's contentions regarding his right knee pain, and the Veteran's history.  The examiner noted the Veteran had arthroscopic surgery in 2000, and was treated with physical therapy following the surgery.  The examiner noted the Veteran's contentions that surgery improved his right knee range of motion, and his complaints of constant pain, with pain being eight to nine on a scale of zero to 10 for pain.  The examiner opined that the Veteran's right knee condition is less likely as not caused by or a result of service.  The examiner noted that the Veteran had an x-ray done in November 1986, the right knee showed no significant abnormality, and that the assessment was a resolving contusion.  The examiner noted that medical records indicated that the Veteran was complaining of right knee pain following a motor vehicle accident in December 2000, and that a follow-up visit in January 2001 indicated that the Veteran complained of right knee pain.  The examiner noted a medical record from April 2001, stating that the Veteran had right knee surgery two weeks prior to that respective date, and that the Veteran was feeling better.  The examiner also reviewed records from the Orthopedic Institute from November 2009, where the Veteran's right knee pain, history of partial meniscectomy, positive result of the McMurray Test, probable medial, and suspected medial meniscal injury were all noted.  The examiner opined that upon review of the STRs and medical records, the Veteran's right knee contusion sustained in 1986 resolved, and his right knee condition is causally related to the motor vehicle accident in December 2000.  Additionally, the examiner opined that as the Veteran was not having a flare-up on the day of the examination, it would be speculative to report additional range of motion loss; or assess whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time.

In a July 2015 Travel Board hearing, the Veteran presented testimony that he struggled with right knee pain and swelling after receiving treatment at McDill AFB in November 1986.  He stated that although he suffered right knee pain since November 1986, he self-medicated and did not visit the doctor, nor thought about visiting the doctor, until his leg locked up in a half-bent position in 1994.  He stated his meniscus was removed by Dr. S in 1994.  The Veteran testified that he tried to retrieve medical records from Dr. S but as the medical records were more than 10 years old, the records had been destroyed per their office policy.  He testified that he was being treated at VA Lake City and was also seeing a private doctor in Lake City who performs knee surgery.  Additionally, he stated that he received and took some pain medication but did not like to do so.  The Veteran also had a leg brace that stabilized his knee from moving.  He testified that his right knee made a loud noise and hurt constantly.  The Veteran stated that the knee gave out, and although it had not locked up in a while, it did lock up.  

The Veteran was provided a VA examination in October 2015.  The VA examiner conducted an in-person examination and reviewed the Veteran's STRs, VHA medical records, enlistment examination, separation examination, private physician records, and C files.  The examiner stated there was no documentation of any treatment for a right knee condition based on the Veteran's STRs.  Additionally, he stated that there is no objective evidence of a current right knee condition onset in military service or shortly after discharge from military service.  The examiner acknowledged the November 1986 examinations where an x-ray was conducted and the right knee showed no significant abnormality.  The examiner stated that upon review of the STRs and medical records, the Veteran's right knee contusion diagnosed in 1986 was resolved with no objective evidence of residuals.  The examiner acknowledged the information from the Orthopedic Institute and the Veteran's right knee surgery in 2001.  The examiner stated that the Veteran was diagnosed with bilateral mild DJD, 45 years after discharge from military service, and stated a relationship between this diagnosis and the natural aging process of the Veteran.  He stated that the condition showed natural progression over five years between January 2010 and January 2015.  The examiner opined "the weight of peer-reviewed medical literature is against a relationship (cause, effect, or aggravation, if any) between 'Veteran's participation in parachuting during his active duty' and claimed right knee condition."  See October 2015 VA Examination.  Thus, the examiner concluded that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.


Analysis

The Board notes that the Veteran has been diagnosed with bilateral knee joint osteoarthritis.  Accordingly, the requirements for Shedden element (1), a current disability, have been met.  See 38 C.F.R § 3.385.

Turning to the second element, which is of in-service occurrence, the Veteran contends he incurred his right knee disability as a result of a wire reeling machine sliding and hitting the Veteran's knee, while the Veteran was on a mission during his service with the National Guard.  The Veteran suffered swelling and bruising on his right knee.  The Veteran's unit commander filed a DA Form 2173, and STRs show the Veteran was treated twice in November 1986 at McDill AFB for a right knee injury stemming from this incident.  Thus, the Veteran has provided credible evidence identifying an in-service event.  See Falzone v. Brown, 9 Vet. App. 398, 403 (1995) (indicating that a lay person is competent to testify as to symptoms he can observe with his senses).  The Veteran's lay statements are found to be credible as they have been consistent and are confirmed by the circumstances of his service.  For these reasons, the requirements for Shedden element (2) have been met.

The question before the Board is whether there is a nexus between the Veteran's military service and his right knee disability.  In order to establish service connection, a veteran must show a causal relationship during the present disability and the disease or injury incurred in or aggravated during service (i.e. the nexus requirement).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd per curium, 78 F.3d 604 (Fed. Cir. 1996).  The Board finds that the weight of the competent and credible evidence is against a finding of service connection for the Veteran's right knee disability.  The Veteran's STRs show that after November 1986, he did not complain nor had observable recurrent right knee problems while in service.  In fact, between 1986 and 2000, there are no records from VA or a private physician stating the Veteran had issues with his right knee.  After 1986, the earliest mention of right knee pain is in December 2000 when the Veteran was involved in a motor vehicle accident and was prescribed a muscle relaxer for his pain.  Between 1986 and 2000, the Veteran had opportunities to see his private physician or visit a VA facility for his right knee pain, but he did not until after his motor vehicle accident.  After 2000, the Veteran actively sought treatment for his right knee pain.  

In this regard, the Board finds the October 2015 VA examination and opinion as highly persuasive to the issue of nexus at hand.  The Board notes that the probative value of the medical opinion evidence is based on the medical examiner's personal examination of the patient, the examiner's knowledge and skill in analyzing data, and the examiner's medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  Whether a physician provides a basis for his medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of the medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-449 (2000).  

Here, the October 2015 VA examiner's conclusions are shown to have been based upon a review of the Veteran's claims file, including service treatment records a physical examination; and acknowledgement of the Veteran's lay statements.  Moreover, the VA opinion is accompanied by a sufficient explanation and reference to pertinent evidence of record.  The conclusions are consistent with the evidence of record.

In the precedent decision of Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), the Court held that the probative value of a medical opinion comes from its being factually accurate, fully articulated, and having a sound reasoning for the conclusion.  In this case, the opinion provided by the VA examiner in October 2015, provides a solid discussion of the Veteran's contentions, the objective medical history of right knee disability issues, and a thorough rationale that has sound reasoning and conclusions.  Given this, it is afforded great probative weight.  Notably there is no contrary medical opinion of record.

In light of the Veteran's Reserve service, the Board has also considered whether his current disability is related to a period of ACDUTRA or INACDUTRA.  The evidence demonstrates that the Veteran was on ACDUTRA at the time of the October 1986 right knee injury, as he was performing a military mission during his Reserves service.  However, as noted above, the right knee injury was treated and considered resolved in November 1986.  Therefore, nexus to an injury or disease in ACDUTRA; or an injury during INACDUTRA, has not been established.

The Board also acknowledges the Veteran's assertions that he has suffered from a right knee disability since his National Guard service.  The Veteran is competent to report such symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Once evidence is determined to be competent, the Board must determine whether the evidence is also credible.  The former, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); see also Layno, supra.  Credibility can be generally evaluated by considering interest, bias, or inconsistent statements, the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  See Caluza at 501-511.  The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Id. at 506.  As mentioned above, the Veteran did not visit nor complain of right knee pain until after his motor vehicle accident in December 2000.  Although he stated that he self-medicated and "sucked it up," his lack of medical visits prior to 2000 and the abundance of doctor visits after 2000, are in stark contrast.  Therefore, there is a discrepancy to his current claims of an in-service occurrence.  This inconsistency undermines credibility.

In addition to the medical evidence, the Board has also considered the statements of the Veteran concerning his claimed disability.  The Court has repeatedly held that laypersons such as the Veteran are competent to describe symptoms of which they have first-hand knowledge.  See Washington at 368.  The Veteran alleged that had he been provided a MRI rather than an x-ray when initially treated for his right knee injury in November 1986, physicians would have determined he had a meniscus tear.  However, there is no evidence that the Veteran has the medical knowledge or training that would permit him to determine etiology of a complex disability, such as this right knee disability.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau at 1372.  As such, his statements in that regard are not competent.  The Board finds the most probative evidence to be the findings of the October 2015 VA examiner who provided sound reasons and bases for the opinions that the Veteran's right knee disability is not related to his military service.

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's right knee disability is a result of service.  While the Veteran asserts that his current right knee disability is related to service, the probative evidence is against the claim.  Specifically, the October 2015 VA examiner, who examined the Veteran and reviewed his claims file, considered and addressed this contention, and concluded that the Veteran's right knee disability is not a result of service.  The examiner complied with all remand directives and identified and addressed the Veteran's right knee disability since service.  In sum, the weight of the competent and probative evidence does not establish that the Veteran's right knee disability is related to his military service.

Accordingly, service connection is not warranted for right knee disability.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Entitlement to service connection for a right knee disability is denied.




____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


